Citation Nr: 1751711	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1990 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in June 2015.  


FINDING OF FACT

A bilateral hearing loss disability for VA compensation purposes was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during active service.  In statements and personal hearing testimony he reported having had extensive weapons noise exposure in his duties and training as an infantryman.  He testified that he first noticed he had a hearing problem in approximately 1995 and that he used hearing protection when exposed to occupational noise after service.  He described his hearing problems as having been initially subtle and then gradually increasing in severity.  He provided copies of internet-source articles in support of his claim that "professionally recognized websites" included information supportive of delayed onset noise-induced hearing loss.

Service treatment records show an audiogram upon enlistment examination in October 1989 revealed thresholds as follows:  in the right ear:  10 (500 Hz.), 5 (1000 Hz.), 0 (2000 Hz.), 0 (3000 Hz.), and 15 (4000 Hz.); and in the left ear:  10 (500 Hz.), 10 (1000 Hz.), 15 (2000 Hz.), 15 (3000 Hz.), and 20 (4000 Hz.).  

An April 1990 audiogram revealed thresholds as follows:  in the right ear:  15 (500 Hz.), 5 (1000 Hz.), 0 (2000 Hz.), 5 (3000 Hz.), and 15 (4000 Hz.); and in the left ear:  15 (500 Hz.), 10 (1000 Hz.), 15 (2000 Hz.), 15 (3000 Hz.), and 20 (4000 Hz.).  

An August 1990 audiogram revealed thresholds as follows:  in the right ear:  15 (500 Hz.), 10 (1000 Hz.), 5 (2000 Hz.), 10 (3000 Hz.), and 20 (4000 Hz.); and in the left ear:  20 (500 Hz.), 10 (1000 Hz.), 15 (2000 Hz.), 15 (3000 Hz.), and 25 (4000 Hz.).  

An October 1991 audiogram associated with the Veteran's separation medical evaluation board revealed thresholds as follows:  in the right ear:  20 (500 Hz.), 15 (1000 Hz.), 0 (2000 Hz.), 5 (3000 Hz.), and 15 (4000 Hz.); and in the left ear:  25 (500 Hz.), 20 (1000 Hz.), 10 (2000 Hz.), 10 (3000 Hz.), and 10 (4000 Hz.).  He denied having hearing loss in an associated report of medical history.  

The Veteran provided a copy of a private hearing aid center dated in January 2012 noting tone audiometry in graphical form.  A diagnosis of bilateral high frequency hearing loss was provided without opinion as to etiology.

VA treatment records dated in January 2012 noted the Veteran complained of gradual and progressive hearing loss.  He reported a history of military noise exposure and reported occupational noise exposure in facilities management with consistent use of hearing protection.  He stated he had recreational noise exposure with hunting, chain saw use, and power tool use with periodic use of hearing protection.  It was noted that pure tone thresholds revealed hearing within normal limits in the low to mid frequencies dropping to a moderate to moderately-severe sensory high frequency hearing loss, bilaterally.  Word recognition was good with findings of 92 percent in the right ear and 80 percent in the left ear.  A subsequent February 2012 report noted hearing aids had been issued.  

On VA authorized audiological evaluation in August 2012, pure tone thresholds, in decibels, were as follows:  in the right ear: 25 (500 Hz.), 25 (1000 Hz.), 30 (2000 Hz.), 60 (3000 Hz.), and 65 (4000 Hz.); and in his left ear:  30 (500 Hz.), 25 (1000 Hz.), 25 (2000 Hz.), 60 (3000 Hz.), and 65 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  The diagnoses included sensorineural hearing loss in the right and left ears.  The examiner found the Veteran's hearing loss was not likely caused by an event in military service.  As rationale for the opinion it was noted that the reported date of onset of symptoms did not correlate to military noise exposure.  The symptoms were noted to have been reported 10 years after exposure to military noise ended and to have progressed without further military noise exposure.

An additional August 2012 VA medical opinion found the Veteran's hearing loss was not likely incurred in or caused by an in-service injury, event, or illness.  As rationale it was noted that records suggested normal hearing at enlistment and discharge with minimal threshold shifts noted.  The shifts were reviewed and found to be not audiologically significant to lead to his current hearing loss some 20 years later.  

On VA authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:  in the right ear: 20 (500 Hz.), 30 (1000 Hz.), 30 (2000 Hz.), 60 (3000 Hz.), and 70 (4000 Hz.); and in his left ear:  25 (500 Hz.), 30 (1000 Hz.), 30 (2000 Hz.), 65 (3000 Hz.), and 65 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  The diagnoses included sensorineural hearing loss in the right and left ears.  The examiner found the Veteran's hearing loss was not likely caused by or a result of military noise exposure.  As rationale for the opinion it was noted that audiograms upon separation were normal and that hearing loss from hazardous noise occurred at the time of exposure and was not progressive.  The Veteran's current hearing loss not attributable to noise of medical conditions during service.  

Based upon the evidence of record, the Board finds that a bilateral hearing loss disability for VA compensation purposes was not manifest during active service or within one year of service.  There is no credible evidence of hearing loss for many years after the Veteran's discharge from active service.  The Veteran's reports as to having noticed hearing problems soon after service are found to be not credible due to his self-interest in the claim and inconsistency with statements provided in his August 2012 VA examination, where he reported that the onset of his hearing loss occurred after service.  The preponderance of the evidence also fails to establish that a present hearing loss disability is etiologically related to service, to include noise exposure.  The August 2012 and July 2015 VA opinions are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board notes the Veteran provided internet-source material in support of his claim, but that the information does not include reference to medical or scientific, i.e. peer reviewed, studies and is found to be of little probative weight.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509.  In this case, the Board finds the information submitted by the Veteran provides no specific connection to the details of the Veteran's claimed disability.

Consideration has also been given to the Veteran's personal assertion that he has bilateral hearing loss as a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hearing loss for VA purposes is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, such as hearing problems, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for bilateral hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


